PER CURIAM.
We affirm the trial court’s ruling on all points raised on appeal. Jonas v. Central Life Assurance Co., 528 So.2d 488 (Fla. 4th DCA 1988), review denied, 542 So.2d 989 (Fla.1989).
We remand this case to the trial court to clarify the final judgment and determine the amount of medical expenses appellee will be responsible for, including those which were not paid by the PIP policy, the $2,000.00 deductible and twenty percent of the remaining medical bills. We also remand so that the trial court may determine the prevailing party for the award of attorney’s fees.
DOWNEY, STONE and POLEN JJ„ concur.